Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 1 of 27   PageID #: 553




                            EXHIBIT 1
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 2 of 27   PageID #: 554
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 3 of 27                                PageID #: 555



ENVP012929-01

ENVP012929-02


Southeastern Cheese Corp.                                                  Environmental Underwriting Solutions
                                                                           3800 Colonnade Parkway
                                                                           Suite 655
                                                                           Birmingham, AL 35243
PO BOX 535                                    92 Washington Street
Uniontown, AL 36786                           Uniontown, AL 36786


          Corporation - private

                            04/23/2017                        04/23/2018



                                                                            1,000,000
                                                                            1,000,000
                                                                            5,000.00          Each Pollution Condition




                                                       25




                               at inception




           04/20/2017
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 4 of 27                     PageID #: 556 1




Southeastern Cheese Corp.
                                                              04/23/2017        ENVP012929-02




Site Specific Legal Liability
IL P 001 01/04                  Advisory Notice to Policyholders
RHIC 6800 09/08                 SSP Legal Declarations
RHIC 6046 05/12                 Schedule of Forms and Endorsements
RHIC 6801 09/08                 SSP Legal Coverage Form
IL 09 85 01/15                  Disclosure Pursuant to Terrorism Risk Insurance Act
RHIC 6516 04/15                 Cap on Losses from Certified Acts of Terrorism
RHIC 6810 09/08                 Scheduled Locations Endorsement
RHIC 6028 01/08                 Service of Suit
RHIC 1101 01/16                 Signature Endorsement
RHIC 6051 09/08                 Nuclear Energy Liability Exclusion Endorsement
RHIC 6504 04/15                 Exclusion of Punitive Damages Related to a Certified Act of Terrorism
RHIC 1112 01/09                 Cancellation / Non-Renewal
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 5 of 27   PageID #: 557
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 6 of 27   PageID #: 558
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 7 of 27   PageID #: 559
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 8 of 27   PageID #: 560
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 9 of 27   PageID #: 561
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 10 of 27   PageID #: 562
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 11 of 27   PageID #: 563
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 12 of 27   PageID #: 564
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 13 of 27   PageID #: 565
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 14 of 27   PageID #: 566
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 15 of 27   PageID #: 567
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 16 of 27   PageID #: 568
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 17 of 27                            PageID #: 569


POLICY NUMBER: ENVP012929-02
                                                                                                  IL 09 85 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

         DISCLOSURE PURSUANT TO TERRORISM RISK
                     INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts)      $500.00
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(ies):
Site Specific Legal Liability
RHIC 6801 09/08 SSP Legal Coverage Form




 Additional information, if any, concerning the terrorism premium:
 If TRIA is accepted, the premium shown above is 100% earned.



 SCHEDULE – PART II

 Federal share of terrorism losses            See * below for Federal Share by year
 (Refer to Paragraph B. in this endorsement.)

 * Federal share of Terrorism Losses 85% Year: 2015 Federal share of Terrorism Losses 84% Year: 2016
   Federal share of Terrorism Losses 83% Year: 2017 Federal share of Terrorism Losses 82% Year: 2018
   Federal share of Terrorism Losses 81% Year: 2019 Federal share of Terrorism Losses 80% Year: 2020

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk
   Insurance Act, we are required to provide you with
   a notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts
   certified under the Terrorism Risk Insurance Act.
   The portion of your premium attributable to such
   coverage is shown in the Schedule of this
   endorsement or in the policy Declarations.




IL 09 85 01 15                       © Insurance Services Office, Inc., 2015                          Page 1 of 2
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 18 of 27                            PageID #: 570


B. Disclosure Of Federal Participation In Payment          C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                        Terrorism Losses
   The United States Government, Department of the            If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses             acts certified under the Terrorism Risk Insurance
   insured under the federal program. The federal             Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of          have met our insurer deductible under the
   the Schedule of this endorsement or in the policy          Terrorism Risk Insurance Act, we shall not be
   Declarations) of that portion of the amount of such        liable for the payment of any portion of the amount
   insured losses that exceeds the applicable insurer         of such losses that exceeds $100 billion, and in
   retention. However, if aggregate insured losses            such case insured losses up to that amount are
   attributable to terrorist acts certified under the         subject to pro rata allocation in accordance with
   Terrorism Risk Insurance Act exceed $100 billion           procedures established by the Secretary of the
   in a calendar year, the Treasury shall not make            Treasury.
   any payment for any portion of the amount of such
   losses that exceeds $100 billion.




Page 2 of 2                          © Insurance Services Office, Inc., 2015                       IL 09 85 01 15
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 19 of 27                             PageID #: 571



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF OTHER ACTS OF TERRORISM
    COMMITTED OUTSIDE THE UNITED STATES; CAP ON
     LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

SITE SPECIFIC POLLUTION LEGAL LIABILITY POLICY

A. The following exclusion is added:                             c. Protracted loss of or impairment of the
   This insurance does not apply to:                                function of a bodily member or organ; or
   TERRORISM                                                  3. The terrorism involves the use, release or
                                                                 escape of nuclear materials, or directly or
   "ANY INJURY OR DAMAGE" arising, directly or                   indirectly results in nuclear reaction or radiation
   indirectly, out of an "OTHER ACT OF                           or radioactive contamination; or
   TERRORISM" that is committed outside of the
   United States (including its territories and               4. The terrorism is carried out by means of the
   possessions and Puerto Rico), but within the                  dispersal or application of pathogenic or
   "COVERAGE TERRITORY". However, this                           poisonous biological or chemical materials; or
   exclusion applies only when one or more of the             5. Pathogenic or poisonous biological or chemical
   following are attributed to such act:                         materials are released, and it appears that one
   1. The total of insured damage to all types of                purpose of the terrorism was to release such
      property exceeds $25,000,000 (valued in U.S.               materials.
      dollars).    In   determining     whether    the        With respect to this exclusion, Paragraphs 1. and
      $25,000,000 threshold is exceeded, we will              2. describe the thresholds used to measure the
      include all insured damage sustained by                 magnitude of an incident of an "OTHER ACT OF
      property of all persons and entities affected by        TERRORISM" and the circumstances in which the
      the terrorism and business interruption losses          threshold will apply for the purpose of determining
      sustained by owners or occupants of the                 whether this exclusion will apply to that incident.
      damaged property. For the purpose of this           B. The following definitions are added:
      provision, insured damage means damage that
      is covered by any insurance plus damage that            1. For the purposes of this endorsement, "ANY
      would be covered by any insurance but for the              INJURY OR DAMAGE" means any injury or
      application of any terrorism exclusions; or                damage covered under any Policy to which this
                                                                 endorsement is applicable, and includes but is
   2. Fifty or more persons sustain death or serious             not limited to "BODILY INJURY", "PROPERTY
      physical injury. For the purposes of this                  DAMAGE", "LOSS", or CLEAN-UP COSTS" as
      provision, serious physical injury means:                  may be defined in any applicable Policy.
      a. Physical injury that involves a substantial         2. "CERTIFIED ACT OF TERRORISM" means an
         risk of death; or                                      act that is certified by the Secretary of the
      b. Protracted     and      obvious     physical           Treasury, in accordance with the provisions of
         disfigurement; or                                      the federal Terrorism Risk Insurance Act, to be
                                                                an act of terrorism pursuant to such Act. The
                                                                criteria contained in the Terrorism Risk
                                                                Insurance Act for a "CERTIFIED ACT OF
                                                                TERRORISM" include the following:
                                                                 a. The act resulted in insured losses in excess
                                                                    of $5 million in the aggregate, attributable to
                                                                    all types of insurance subject to the
                                                                    Terrorism Risk Insurance Act;
                                                                 b. The act resulted in damage:




RHIC 6516 (04/15)           Includes copyrighted material of Insurance Services Office, Inc.             Page 1 of 2
                                                  with its permission
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 20 of 27                            PageID #: 572


        (1) Within the United States (including its          3. "OTHER ACT OF TERRORISM" means a
            territories and possessions and Puerto              violent act or an act that is dangerous to
            Rico); or                                           human life, property or infrastructure that is
        (2) Outside of the United States in the case            committed by an individual or individuals and
            of:                                                 that appears to be part of an effort to coerce a
            (a) An air carrier (as defined in Section           civilian population or to influence the policy or
                40102 of title 49, United States                affect the conduct of any government by
                Code) or United States flag vessel              coercion, and the act is not a "CERTIFIED ACT
                (or a vessel based principally in the           OF TERRORISM".
                United States, on which United                   Multiple incidents of an "OTHER ACT OF
                States income tax is paid and whose              TERRORISM" which occur within a seventy-
                insurance coverage is subject to                 two hour period and appear to be carried out in
                regulation in the United States),                concert or to have a related purpose or
                regardless of where the loss occurs;             common leadership shall be considered to be
                or                                               one incident.
            (b) The premises of any United States         C. The terms and limitations of any terrorism
                mission; and                                 exclusion, or the inapplicability or omission of a
      c. The act is a violent act or an act that is          terrorism exclusion, do not serve to create
         dangerous to human life, property or                coverage for injury or damage that is otherwise
         infrastructure and is committed by an               excluded under this Coverage Part.
         individual or individuals as part of an effort   D. If aggregate insured losses attributable to terrorist
         to coerce the civilian population of the            acts certified under the federal Terrorism Risk
         United States or to influence the policy or         Insurance Act exceed $100 billion in a calendar
         affect the conduct of the United States             year and we have met our insurer deductible
         Government by coercion.                             under the Terrorism Risk Insurance Act, we shall
                                                             not be liable for the payment of any portion of the
                                                             amount of such losses that exceeds $100 billion,
                                                             and in such case insured losses up to that amount
                                                             are subject to pro rata allocation in accordance
                                                             with procedures established by the Secretary of
                                                             the Treasury.




                                         © ISO Properties, Inc., 2007                                Page 2 of 2     
RHIC 6516 (04/15)           Includes copyrighted material of Insurance Services Office, Inc.
                                                  with its permission
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 21 of 27   PageID #: 573




                               Included




2)   92 Washington Street                      03/18/2012
     Uniontown, AL 36786
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 22 of 27   PageID #: 574
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 23 of 27               PageID #: 575




                               SIGNATURE ENDORSEMENT




By signing and delivering the policy to you, we state that it is a valid contract when countersigned
by our authorized representative




                              ROCKHILL INSURANCE COMPANY
                                   Kansas City, Missouri




       _______________________                                       _________
       Melissa A. Centers                               Michael E. LaRocco
       Secretary                                        President




       RHIC 1101 (01/16)                                                         Page 1 of 1
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 24 of 27   PageID #: 576
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 25 of 27   PageID #: 577
 Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 26 of 27                             PageID #: 578



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION OF PUNITIVE DAMAGES
         RELATED TO A CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SITE SPECIFIC POLLUTION LIABILITY COVERAGE PART
TRANSPORTATION POLLUTION LIABILITY COVERAGE PART
CONTRACTORS POLLUTION LIABILITY COVERAGE PART
COMMERCIAL EXCESS LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
SITE SPECIFIC POLLUTION LEGAL LIABILITY COVERAGE PART
PRODUCTS POLLUTION COVERAGE



A. The following exclusion is added:                            2. The act is a violent act or an act that is dan-
   This insurance does not apply to:                               gerous to human life, property or infrastructure
                                                                   and is committed by an individual or individuals
   TERRORISM PUNITIVE DAMAGES                                      as part of an effort to coerce the civilian popu-
   Damages arising, directly or indirectly, out of a               lation of the United States or to influence the
   "certified act of terrorism" that are awarded as pu-            policy or affect the conduct of the United States
   nitive damages.                                                 Government by coercion.
B. The following definition is added:                       C. The terms and limitations of any terrorism exclu-
                                                               sion, or the inapplicability or omission of a terror-
   "Certified act of terrorism" means an act that is
                                                               ism exclusion, do not serve to create coverage for
   certified by the Secretary of the Treasury, in ac-
                                                               injury or damage that is otherwise excluded under
   cordance with the provisions of the federal Terror-
                                                               this Coverage Part.
   ism Risk Insurance Act, to be an act of terrorism
   pursuant to such Act. The criteria contained in the
   Terrorism Risk Insurance Act for a "certified act of
   terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




RHIC 6504 (4/15)            Includes copyrighted material of Insurance Services Office, Inc.          Page 1 of 1
                                                 with its permission
Case 2:18-cv-00268-KD-B Document 36-1 Filed 10/26/18 Page 27 of 27   PageID #: 579
